Citation Nr: 0942872	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  02-17 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her two brothers




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1955 to 
January 1975.  His death occurred in September 1986.  The 
appellant in this matter is widow of the Veteran.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in April 2008, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, through the VA's 
Appeals Management Center (AMC) in Washington, DC.  The 
purpose of such remand was to furnish notice set out by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); obtain 
relevant private hospital records; and permit readjudication.  
Following the AMC's completion of the requested actions, the 
case was returned to the Board.  

In January 2009, the Board sought an expert medical opinion 
through the VA's Veterans Health Administration (VHA).  Such 
opinion was received by the Board in May 2009, and later in 
the same month, the appellant was furnished a copy of that 
opinion and afforded a 60-day period in which to respond with 
argument or additional evidence.  Received by the Board in 
July 2009 was a request by the appellant's attorney for an 
extension of 30 days in which to respond to the medical 
opinion obtained by the Board.  Such request was granted by 
the Board in August 2009 and the period in which to respond 
was extended by the Board to September 16, 2009.  No response 
was received by the Board within the allotted time frame, and 
pursuant to its May 2009 correspondence to the appellant, it 
is assumed that the appellant has no further evidence or 
argument to submit and the Board will herein adjudicate the 
merits of the appellate issue presented.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has notified 
her of the information and evidence necessary to substantiate 
her claim.

2.  The preponderance of the evidence shows that the 
immediate cause of the veteran's death was pneumocystis 
carnii pneumonia, due to or as a consequence of fulminant 
respiratory failure, due to or as a consequence of acquired 
immunodeficiency syndrome (AIDS).  Congestive heart failure 
and chronic bronchitis were listed as other significant 
conditions contributing to death, but not related to the 
immediate cause.  It is apparent that the onset of the 
veteran's AIDS was in September 1985, more than 9 years after 
service.

3.  At the time of the veteran's death, service connection 
was in effect for degenerative disc disease, rated 10 
percent; and residuals of a fractured rib, bilateral 
chondromalacia patella, and hemorrhoids, all rated zero 
percent.

4.  The veteran's fatal AIDS was first shown many years post-
service; the evidence indicating a link between this disorder 
and any incident of service, to include herbicide exposure, 
or to a service-connected disability, is outweighed by the 
evidence to the contrary.  





CONCLUSION OF LAW

Service connection for the veteran's cause of death is not 
warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

As noted above, this matter was previously remanded by the 
Board in April 2008 and on one or more prior occasions in 
order to facilitate the conduct of additional evidentiary 
and/or procedural development.  All of the actions previously 
sought by the Board through its prior development requests 
appear to have been substantially completed as directed, and 
it is of note that neither the appellant, nor her attorney, 
contends otherwise.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), Court also 
held that, when adjudicating a claim for dependency and 
indemnity compensation, VA must perform a different analysis 
depending upon whether a veteran was service connected for a 
disability during his or her lifetime.  The Court concluded 
that, in general, section 5103(a) notice for a dependency and 
indemnity compensation case must include (1) A statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service 
connected.  

In the instant appeal, the Board notes that there is no issue 
as to providing an appropriate application form or 
completeness of the application.  Written notice of the 
information and evidence needed by the appellant to 
substantiate and complete her claim, notice of what part of 
that evidence is to be provided by her, and notice of what 
part VA will attempt to obtain for the appellant was provided 
to her through the RO's letters of January 2002, December 
2004, and June 2008.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the VCAA notice letter January 2002 was 
furnished to the appellant prior to entry of initial rating 
action in March 2002, in accord with Pelegrini.  Notice to 
the appellant relating to the Court's holding in 
Dingess/Hartman was never furnished to her, and although the 
Board acknowledges that none of the notices specifically 
referenced the holding in Hupp, such notice letters, in 
combination with the statement of the case and supplemental 
statements of the case issued in this matter, were 
sufficiently detailed as to comply with the requirements of 
Hupp, thereby eliminating the need for remand on that basis.  
It is also pertinent to note that the appellant is 
represented by an attorney in this appeal, who is presumed to 
be well versed in the applicable law and regulations.

With respect to the Dingess-Hartman requirements, while the 
VCAA letters failed to provide such notice as to the issue on 
appeal, this failure is harmless because, as will be 
explained below in greater detail, the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  Thus, any 
question as to the appropriate effective date or disability 
rating to be assigned is rendered moot and cannot by 
definition affect the essential fairness of the adjudication.  
No prejudice to the appellant is otherwise alleged or shown.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Excepting the absence of notice of Dingess-Hartman, any error 
as to the timing of the VCAA notice provided was in this 
instance cured by the RO's issuance of its most recent 
supplemental statement of the case in October 2008.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
a supplemental statement of the case to cure timing of a 
notification defect).  

The appellant has been provided every opportunity to respond 
to VA correspondence and over the course of the appeal has 
had multiple opportunities to submit and identify evidence.  
Furthermore, the appellant has been provided a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
reversed that decision, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of rule of prejudicial error.  The Supreme Court in 
essence held that, except for cases in which VA has failed to 
meet the first requirement of 38 C.F.R. § 3.159(b) by not 
informing the claimant of the information and evidence 
necessary to substantiate the claim, which is not the case 
here, the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

The Board also finds that all necessary assistance has been 
provided to the appellant in obtaining evidence pertinent to 
the claim at hand.  All pertinent examination and treatment 
records have been obtained and made a part of the appellant's 
claims folder to the extent that such records have been 
adequately identified or are otherwise available.  The record 
is also comprised of a variety of other medical and non-
medical records.  There, too, is no indication that there is 
any other relevant evidence that has not been obtained and 
the appellant does not seek the VA's assistance in securing 
any other potentially relevant, existing evidence.  

Under VA regulations, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

In this case, the Veteran is deceased and, as such, an 
examination cannot be undertaken.  However, based on private 
medical evidence submitted to the Board in April 2008, 
tending to support the appellant's entitlement to the 
requested benefit, a professional medical opinion was 
obtained by the Board from the VA's Veterans Health 
Administration in May 2009.  Notice of that opinion was 
furnished to the appellant later in the same month, and she 
thereafter sought and received an extension of time in which 
to respond, but she failed to submit any additional evidence 
or argument to refute the opinion of the VA's medical expert.  
In view of the foregoing, there is no basis for the 
solicitation of another opinion from a clinician or 
specialist.  Id.; see also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in her 
claim for service connection for the cause of the veteran's 
death.  Adjudication of such claim, without directing or 
accomplishing any additional notification and/or development 
actions, poses no risk of prejudice to the appellant.  
Bernard, supra.  

Factual Background

The appellant filed her initial claim for service connection 
for the veteran's cause of death in August 1987, which the RO 
denied by its rating decision of September 1987.  The 
appellant did not initiate an appeal of the rating decision 
and it became final.  

Service treatment records show that the Veteran was treated 
for an upper respiratory infection in January 1955, and viral 
pneumonia in January 1969.  In April 1971, he reported a 
history of frequent colds and an occasional hacking cough 
since his January 1969 pneumonia; diagnoses of bronchitis and 
possible right lower lobe pneumonitis were recorded in April 
1971.  In May 1971, there was a finding of a few right 
lateral gutter rales, with entry of a diagnosis of chronic 
bronchitis.  

Service treatment records further indicate that the Veteran 
was involved in a motor vehicle accident in December 1969, 
which resulted in a fracture of his right tenth rib, a 
contusion of the kidneys, and open lacerations to the face.  
The lacerations were sutured.  Gross hemataturia was observed 
on the day of admission and an intravenous pyelogram was 
done, which was interpreted to show no abnormalities or 
evidence of extravasation of dye outside the genitourinary 
system.  Nursing notes indicate the Veteran received Ringer's 
lactate and a 5-percent dextrose solution intravenously on 
the day of admission; these were discontinued the same day 
and the Veteran was placed on a regular diet.  The next day 
he was discharged home for convalescent leave, which 
continued for approximately ten days. 

On a January 1975 Report of Medical History and a partially 
completed, undated, unsigned report of a retirement physical 
examination, theVeteran reported a history of chronic or 
frequent colds, shortness of breath, and pain or pressure in 
the chest.  He denied any history of a chronic cough.  

A June/July 1975 VA medical examination revealed findings 
yielding diagnoses of multiple eye disorders (aphakia, 
exophoria, and mild proptosis-all on the right), degenerative 
disc disease, chondromalacia of the patella bilaterally, 
hypercholesterolemia, and hemorrhoids.  A history of the 
following disorders/injuries was noted, but not found on the 
examination:  Dermatitis, hepatitis, peptic ulcer disease, 
ruptured kidney, Osgood-Schlatter disease, and radial nerve 
injury or residuals thereof.

Forsyth Memorial Hospital (FMH) records show that emergency 
room treatment was received on an number of occasions from 
1976 to 1981 for various reasons, including multiple work-
related injuries, and that the Veteran was admitted at that 
facility in August 1985 for evaluation of complaints of 
increasing adenopathy.  Prior hospital stays in October 1984 
for left lower lobe pneumonia, in December 1984 for acute 
desquamative dermatitis and Staphylococcal epidermis sepsis, 
and in March 1985 for acute, bilateral pneumonia associated 
with acute respiratory failure, were noted.  Clinical 
impressions upon the August 1985 hospitalization were of 
submental and bilateral cervical adenopathies, etiology 
unknown; hypertension; history of two previous 
hospitalizations for pneumonia; and a history of hepatitis.  

The Veteran also underwent inpatient medical treatment at FMH 
in September 1985.  A code sheet lists a high fever, probably 
secondary to a virus, resolved, as the diagnosis causing 
admission.   Listed among other diagnoses were sarcoidosis 
and type II diabetes.  A copy of a sheet with the heading 
"Pre-anesthesia," dated in October 1985, shows that a 
bronchoscopy, mediastinoscopy, and anterior mediastinoscopy 
were proposed procedures.  Notes reference various disorders 
including bronchitis, bronchus cancers, respiratory failure 
in April 1985, lung cancers, and breath sounds and occasional 
rales of the right base on admission.  Notes also indicated a 
positive HTLV-III antibody (the acquired immunodeficiency 
syndrome or AIDS-associated antibody).  

Records show that the Veteran was admitted to FMH in February 
1986 with complaints of high fever, left pleuritic pain with 
radiation to left lower quadrant of 14 hours, and a cough 
productive of green sputum a few hours prior to admission.  
He was admitted with chief complaints of three or four days 
of cough with mucoid sputum and shortness of breath, with a 
temperature of 101 degrees.  On admission, the veteran's 
medical history was noted to include positive HTL antibody 
and Western BLOT tests.  Discharge diagnoses were of a 
pulmonary embolism with infarction of the left lower lobe, 
probable AIDS-related complex, sarcoidosis, chronic 
bronchitis and sinusitis, essential hypertension, 
hyperurecemia, and deep vein thrombosis of the right leg.  

The terminal hospitalization occurred at FMH in September 
1986, which was originated due to an increasing cough with 
mucoid sputum and shortness of breath.  Final diagnoses were 
listed as follows:  AIDS, pneumocystis carinii pneumonia, 
fulminant respiratory failure, oropharyngeal candidiasis, 
acute congestive heart failure, chronic bronchitis, 
hypertension essential, peripheral vascular disease, and 
hyperuricemia.

The veteran's death certificate shows that the immediate 
cause of death was pneumocystis carinii pneumonia, due to or 
as a consequence of fulminant respiratory failure, due to or 
as a consequence of AIDS.  Congestive heart failure and 
chronic bronchitis were listed as other significant 
conditions contributing to death, but not related to the 
immediate cause.  Onset of the veteran's AIDS was therein 
noted to have occurred in September 1985.

A July 2002 lay statement from A.L.W. (initials used to 
protect privacy) states that the Veteran started having 
sweats and screaming in his sleep, and developed a rash 
shortly after marrying her daughter.  The Veteran told her 
about his lung cancer, AIDS, and hepatitis, and it was noted 
that the Veteran attributed these diseases to his exposure to 
Agent Orange.

A July 2002 lay statement from M.D.A. indicates that the 
Veteran had been a sick man over the 30 years she had known 
him.  She was aware of his hepatitis.  The Veteran also told 
her about his sarcoidosis.  She noticed that the white of the 
veteran's eyes stayed yellow and he had a cough.  The Veteran 
also told her about his AIDS, which puzzled her and others 
because his wife had never tested positive for AIDS.  

A November 2002 lay statement from A.C., Jr. reflects that, 
immediately after coming back from Vietnam, the Veteran 
suffered with night sweats, a rash all over his body, 
respiratory distress, and hypertension.  He stated that the 
Veteran had been to the VA outpatient clinic in Winston-
Salem, where diagnoses of sarcoidosis, hypertension, renal 
disease, and cancer of the lungs were entered.  The Veteran 
also told him of being diagnosed with a virus, poor 
circulation from a boot blouse, and hepatitis.  He was also 
on 100 percent disability from the Social Security 
Administration (SSA).  

SSA records reflect that the Veteran was found to be totally 
and permanently disabled by that agency as of February 1986.  

A January 2003 lay statement from T.C. states that the 
veteran was exposed to Agent Orange in service and that his 
immune system was under attack by the effects of Agents 
Orange, Blue, and White.  The Veteran told him about his lung 
cancer and poor circulation due to use of the boot blouse.  
The Veteran also informed him about receiving a blood 
transfusion because of internal bleeding as a result of an 
automobile accident.

A VA physician reviewed the claims file in October 2003 and 
noted an entry in the service treatment records that the 
Veteran had a chronic upper respiratory infection.  He also 
noted an episode of bronchitis in April 1971 and one episode 
of viral pneumonia in 1969 and 1970.  The physician observed 
the results of chest x-rays taken at various times, which 
were interpreted as normal.  The examiner's review of the 
records revealed no evidence of chronic bronchitis or 
repeated episodes of upper respiratory disease besides what 
might be expected.  He found no evidence of chronic 
bronchitis other than one episode, which lasted a little 
longer than usual in April 1971.  He opined that the episode 
was acute and did not materially or substantially hasten the 
veteran's demise in 1986.

The appellant and two witnesses, identified as her brothers, 
testified at a Board hearing in July 2004.  The pertinent 
testimony indicated as follows:

The Veteran had a false positive AIDS test.  Someone from the 
health department told the appellant that, if the Veteran had 
AIDS, she would likely have it too. (Board Transcript (BT.) 
at p. 3)  The appellant has been tested three times and each 
time the test has been negative.  The doctor told her that 
the veteran's only possible exposure to HIV occurred with a 
car accident, which precipitated a blood transfusion. (BT. at 
p. 4)  The Veteran went through the car's windshield and he 
lost a lot of blood.  The appellant witnessed the blood 
transfusion. (BT. at p. 5)  The Veteran also had hepatitis. 
(BT. at p. 6)  And, he had many respiratory infections in 
service. (BT. at p. 8)  He had shortness of breath during his 
last hospitalization.  His symptoms included a productive 
cough, and sometimes just a deep cough, and sweats.  He was 
on medication for lung cancer. (BT. at p. 14)  The Veteran 
had not abused intravenous drugs. (BT. at p. 16)

Pursuant to the December 2004 Board remand, the RO requested 
the veteran's SSA case file, as well as treatment records 
from the 546th General Dispensary in Manheim, Germany, and 
records from FMH and the VA Medical Center, both located in 
Winston-Salem, North Carolina.  The National Personnel 
Records Center (NPRC) provided a response stating that any 
the 546th General Dispensary records would have been part of 
the veteran's service treatment records which had already 
been forwarded to the RO and were part of the case file.  The 
SSA advised that the veteran's records had been destroyed and 
no records were found as to treatment provided to the Veteran 
at the Winston-Salem VA Medical Center.  At a later point in 
time, additional records from FMH, as incorporated into the 
recitation of pertinent evidence above, were obtained and 
made a part of the claims folder.  

Received by the Board in April 2008 was a report from a 
private physician, A.A, M.D.  (Initials used to protect 
privacy.)  Such physician, who reviewed the veteran's service 
records and available post-service records from the claims 
file, indicated that in September 1985, when the Veteran was 
supposedly diagnosed with AIDS, testing was in its infancy 
and the medical community was only beginning to unravel the 
mystery of HIV infection.  Sensitivity and specificity of 
testing in 1985 was noted to be extremely low in comparison 
to today's standards and it was set forth that the HTLV-3 
test, utilized for the Veteran, was no longer in use.  That 
physician further reported that it was known that exposure to 
Agent Orange (dioxin) had a profound effect on the immune 
system, particularly related to abnormal T-cell function, and 
that dioxin exposure was noted to be associated with 
peripheral neuropathy and respiratory illness and affected T-
cell-mediated immunity and, therefore, had the potential to 
result in numerous immunosuppressive manifestations, similar 
to HIV which was also the cause of T-cell immunity.  

Dr. A.A. concluded that the Veteran clearly suffered from 
some form of immunosuppression and that it was otherwise 
unusual for an individual to develop pneumocystis carinii 
pneumonia which proved to be fatal.  The Veteran was further 
found to suffer from peripheral neuropathy, hepatitis, and 
chronic respiratory illness, without discrete medical cause, 
and such were noted to be linked to dioxin exposure.  No 
clear indication was found in the record as a cause for the 
Veteran to contract HIV, including any documented blood 
transfusion.  To tie all of the veteran's medical problems 
together, Dr. A.A. indicated that a diagnosis of 
immunosuppression was most logical.  Because of the low 
exposure risk and lack of highly specific and sensitive 
testing for HIV in 1985, it was more likely that the 
veteran's immunosuppression was caused by dioxin exposure 
rather than AIDS.  Both dioxin and AIDS were noted to cause 
wide immunosuppression symptoms through T-cell depression, 
with a wide overlap of symptoms.  Given that the Veteran had 
known dioxin exposure, yet no known HIV exposure, it was more 
likely than not in the opinion of Dr. A.A. that his 
immunosuppression which led to his death was the result of 
his dioxin exposure in service.  

In January 2009, the Board sought an expert opinion from the 
VA's Veterans Health Administration from a physician 
specializing in infectious diseases.  That physician provided 
an opinion to the Board in May 2009, as follows, excluding 
references: 

This review is based upon the records made 
available to me and review of the medical 
literature.  Specific references are cited where 
appropriate.  It should be noted that the 
majority of the documents provided are legal 
documents, letters and service records.  Copies 
from original medical records are limited to a 
few pages from the service medical records and a 
few discharge summaries.  In particular there are 
no laboratory or pathology records.  

Based upon this review my conclusions are:  

1.  The veteran in this case was infected with 
HIV as evidenced by his positive ELISA and 
Western Blot for HTLV III.  It should be noted 
that in the mid 1980's, when this patient was 
diagnosed, the terms HTLV III and HIV were used 
more or less interchangeably and reference to an 
HTLV III test result does not imply use of older 
or inferior technology (1).  Evaluations of ELISA 
and Western Blot available at the time of 
patient's diagnosis have been summarized by the 
Centers for Disease Control (CDC) in 1988 (2) and 
concluded "the achievable false-positive rate of 
sequentially performed EIA and WB tests can be 
less than 0.001% (less than 1/100,000 persons 
tested)."  This summary also describes an open 
proficiency testing program involving over 500 
labs conducted by the College of American 
pathology in 1986 and 1987, finding that none of 
the labs performing sequential EIA and WB would 
have reported a false positive result.  

The absence of transmission of HIV to the spouse 
is not inconsistent with the veteran's HIV 
positive status.  Transmission depends upon many 
variables including patient viral load, 
concomitant sexually transmitted infections, 
frequency and nature of sexual intercourse and 
ill defined host factors that affect individual 
susceptibility to infection.  The generalized 
risk of sexual transmission of HIV per sexual 
encounter is 1 in 500.  The absence of known risk 
factors does not rule against HIV infection.  In 
the 1980's risk factor histories were notoriously 
difficult to obtain or verify; the stigma and 
stereotyping surrounding HIV often led to 
suppression of the risk factor information by 
patients.  It is unlikely this patient acquired 
infection through a blood transfusion that may or 
may not have occurred in 1969 as the infection 
was probably not in Europe or the Americas at 
that time.  

It is not known when this veteran was infected.  
The mean duration of HIV infection before onset 
of AIDS in the era before antiretroviral therapy 
was 10 years but this figure is associated with 
broad variability with progression from initial 
infection to AIDS occurring in as little as 18 
months or over spans of 20 years or more.

2.  The clinical evolution in this patient is 
very consistent with HIV infection/AIDS and is 
practically a textbook presentation for AIDS in 
the 1980's.  This includes his initial 
presentation with generalized lymphadenopathy and 
some of his other early complaints which might be 
considered "failure to thrive" - all in the 
context of a positive test for HIV.  The biopsies 
of his cervical lymph nodes are consistent (by 
description) with the benign reactive lymph nodes 
seen in HIV infection and serve to exclude a 
coexisting lymphoid malignancy (that might be 
attributed to HIV or agent orange exposure) and 
probably excludes sarcoidosis.  This patient 
subsequently developed oral candidiasis (thrush, 
a common finding in patients with AIDS) and 
pneumyocystis (PCP) pneumonia, the most common 
opportunistic infection in AIDS.  

There are no features of this veteran's illness 
that are inconsistent with HIV infection and AIDS 
and this is undoubtedly the cause of his disease 
and subsequent demise.  

3.  Agent orange could not have resulted in a 
similar illness and it is unlikely to have 
contributed to this patients (sic) illness and 
demise.  Although several investigators have 
demonstrated measurable immunologic changes and 
interpreted this as immune deficiency (reviewed 
in 3) these studies have several flaws:
		
		a.  These studies measure immediate 
effects of agent orange/dioxin exposure.  None of 
the small animal studies address agent orange 
exposure and then evaluate for immune 
deficiencies at remote time points.
		
		b.  The results vary considerably with 
the animal model and methodology of the study, 
such that the overall interpretation of these 
results is inconsistent at best. 

		c.  None of the small animal studies are 
functional studies - they may measure a decline 
in this cell or that protein but none of these 
studies demonstrate that these measurements 
equate to a real increase in infection risk.

Clinical cohort studies of Vietnam veterans and 
nonmilitary exposure cohorts, some of whom have 
been followed for 20 years (4), fail to 
demonstrate clinically apparent immune deficiency 
disease occurring at a rate greater than that of 
controls, even when the population studied has 
obvious findings consistent with dioxin/TCDD 
exposure such as chloracne.  Reviews of published 
data by expert panels convened by the Institute 
of Medicine (5-8) have repeatedly failed to find 
evidence of a link between agent orange and 
immune system disorders or respiratory disease.  
Use of MEDLINE to search the medical literature 
reveals no reports of pneumocystis pneumonia in 
association with agent orange/dioxin and no 
connection to AIDS or AIDS-like illness.

In summary, this veteran had HIV/AIDS with a 
classic presentation and progression of his 
illness, including pneumocystis pneumonia.  The 
absence of an association of agent orange/dioxin 
to pneumocystis, AIDS or any other clinically 
significant immune  deficiency render the 
exposure history irrelevant and not contributory 
to his disease.

References:

1.  Burkhardt, U. Martens, T, Eggers HJ.  Comparison of two 
commercially available antiHIV ELISAs: Abbott HTLV III EIA 
and Dupont HTLV III-ELISA. J. Med Virol 1987; 23: 217-24.

2.  Current trends update: serologic testing for antibody to 
human immunodeficiency virus.  MMWR 1988; 36: 833-45.

3.  Holsapple MP et al.  A review of 2, 3, 7, 8-
tetrachlorodibenzo-p-dioxin-induced changes in 
immunocompetence: 1991 update.  Toxicology 1991;69: 219-55.

4.  Baccarelli A. et al.  Health Status and plasma dioxin 
levels in chloracne cases 20 years after the Sevesco, Italy 
accident.  British J of Dermatology 2005; 152: 459-65.

5.  Institute of Medicine.  Veterans and Agent Orange, 1994.

6.  Institute of Medicine.  Veterans and Agent Orange, update 
1996.  

7.  Institute of Medicine.  Veterans and Agent Orange, update 
2000.

8.  Institute of Medicine.  Veterans and Agent Orange, update 
2006. 

Law and Regulations

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, service-connected disability must be one of 
the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In the case of contributory cause of death, it 
must be shown that a service-connected disability contributed 
substantially or materially to cause death.  38 C.F.R. 
§ 3.312(c)(1).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

With chronic disability or disease shown as such in service 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  Service connection may be granted for any 
disease diagnosed after discharge from active duty when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009).  

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam era.  38 
C.F.R. § 3.307(a)(6)(iii) (2009).  These regulations also 
stipulate the diseases for which service connection may be 
presumed due to an association with exposure to herbicide 
agents.

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309(e) will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service.  38 C.F.R. 
§ 3.307(a) (2009).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. 3.307(d) are also 
satisfied: AL amyloidosis, chloracne or other acne form 
disease consistent with chloracne; Type II diabetes mellitus, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (2009).

On December 27, 2001, the President signed into law HR 1291, 
the "Veterans Education and Benefits Expansion Act of 2001."  
Among other things, this law provided a presumption of 
exposure to herbicides for all veterans who served in Vietnam 
during the Vietnam Era (which reversed the Court's holding in 
McCartt v. West, 12 Vet. App. 164 (1999) which required that 
the veteran have a presumptive disease before exposure was 
presumed.).  See 38 C.F.R. § 3.307(a)(6)(iii) (2009).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In addition to the 
presumption of service connection allowed in 38 C.F.R. 
§ 3.307, the Court has held that the statute does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Brock v. Brown, 10 Vet. 
App. 155, 160 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 
2000). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
claimant is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 C.F.R. § 3.102.  When a claimant seeks benefits and the 
evidence is in relative equipoise, the claimant prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Analysis

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1131, 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz 
v. Gober, 10 Vet. App. 352 (1997).  In short, the evidence 
must show that a service-connected disability was either the 
principal cause or a contributory cause of death.  For a 
service-connected disability to be the principal (primary) 
cause of death, it must singly or with some other condition 
be the immediate or underlying cause or be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 
(1994).

The copy of the veteran's certificate of death and the 
terminal hospital records show that the immediate cause of 
the veteran's death was pneumocystis carnii pneumonia, due to 
or as a consequence of fulminant respiratory failure, due to 
or as a consequence of AIDS.  Congestive heart failure and 
chronic bronchitis were listed as other significant 
conditions contributing to death, but it was specifically 
noted on the death certificate that the later two diseases 
were not related to the immediate cause.  The terminal 
hospital records are consistent with the death certificate in 
noting that the Veteran died of the overwhelming 
complications of AIDS and there is no indication that 
congestive heart failure or chronic bronchitis materially or 
substantially contributed to the veteran's death.  

At the time of his death, service connection was in effect 
for degenerative disc disease, evaluated as 10 percent 
disabling, as well as residuals of a fractured rib, 
chondromalacia patellae, and hemorrhoids, all rated zero 
percent disabling.  There is no competent evidence or 
allegation on the part of the appellant to suggest any of 
these service-connected disorders played any direct causative 
or contributory role in the veteran's death.  

Service treatment records are negative for complaints or 
findings of any primary or contributory cause of the 
veteran's death.  The first instance where a diagnosis of 
AIDS is recorded in the veteran's post-service medical data 
appears in 1985, more than 10 years after his separation from 
service.  

The appellant contends that the Veteran incurred AIDS during 
active duty service when he received a blood transfusion 
following a motor vehicle accident.  In the alternative, she 
asserts that the veteran's AIDS is the direct result of his 
in-service exposure to Agent Orange or other source of 
dioxin.  Based on a thorough review of the record, the Board 
finds that the preponderance of the evidence weighs against 
the appellant's claim for service connection for the cause of 
the veteran's death. 

As to the claimed in-service blood transfusion, the appellant 
alleges that the Veteran contracted AIDS after receiving a 
blood transfusion due to internal bleeding as a result of the 
December 1969 automobile accident.  The appellant has stated 
that a doctor told her that the veteran's only possible 
exposure to HIV occurred when he received a blood transfusion 
following the in-service motor vehicle accident.  She claims 
to have witnessed the Veteran receiving that blood 
transfusion.  

Service treatment records show that the Veteran was involved 
in a motor vehicle accident in December 1969, which resulted 
in a fracture of his right tenth rib, a contusion of the 
kidneys, and open lacerations to the face.  Nursing notes 
indicate the Veteran received Ringer's lactate and a five-
percent dextrose solution intravenously on the day of 
admission, which were discontinued the same day.  However, 
there is no indication whatsoever that the Veteran received a 
blood transfusion during this hospitalization or at any other 
time during service.

The appellant's claim that her husband's death was due to 
Agent Orange exposure does not rest upon an allegation of 
continuity of symptomatology of relevant symptoms between in-
service herbicide exposure and a post-service diagnosis; 
rather, her allegation relates to the diagnosis and etiology 
of the Veteran's death causing diseases.  As noted above, the 
appellant is not a medical professional and she is thus not 
competent to provide evidence that requires medical 
knowledge, which would include diagnosing or ruling out a 
diagnosis of AIDS or residuals of herbicide exposure.  
Espiritu, supra; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  As to her allegation of witnessing the Veteran 
receive a blood transfusion during service, the 
hospitalization in question occurred many years ago.  Aside 
from the fact that memory may fade over a period of so many 
years, the Board finds that the contemporaneously recorded 
hospital records, which are detailed enough to include the 
solutions that the Veteran received intravenously after the 
motor vehicle accident, outweigh the allegation of a lay 
person submitted years after the fact.  Simply put, the 
hospital records which contain no reference to a blood 
transfusion are more probative to the question than the lay 
statement proffered many years later in support of a claim 
for compensation benefits.  

The appellant also contends that a doctor told her that the 
veteran's only possible exposure to HIV occurred when he 
received a blood transfusion following the in-service motor 
vehicle accident.  Aside from the fact that the weight of the 
evidence is against a finding of an in-service blood 
transfusion, little probative weight can be given to this 
latter statement, considering that "the connection between 
what a physician said and the layman's account of what he 
purportedly said," when filtered through a "layman's 
sensibilities" is "attenuated and inherently unreliable."  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995); see also 
Dean v. Brown, 8 Vet. App. 449 (1995).  Moreover, if the 
physician relied on the appellant's statement as to the 
occurrence of the in-service blood transfusion, which the 
Board herein finds did not occur based on contemporaneously 
recorded in-service hospital records, then the basis of the 
physician's opinion is negated.  

Notice, too, is taken, that Dr. A.A. and the VA's VHA expert 
have likewise determined that it was unlikely that any blood 
transfusion led to the veteran's AIDS or immunosuppression.  

Regarding the effects of in-service herbicide exposure, it is 
initially noted that the Veteran served on active duty in 
Vietnam and he was presumptively exposed to herbicides as a 
result.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, AIDS is 
not one of the diseases that is linked by law to such 
exposure and for which there exists a presumption of service 
incurrence.  38 C.F.R. § 3.309(e).  

Under Combee, the appellant presents medical opinion, 
received by VA in April 2008, from Dr. A.A. that, rather than 
AIDS, the Veteran developed an immunosuppression as a result 
of his in-service exposure to herbicides containing dioxin, 
including Agent Orange.  The appellant's attorney indicates 
that Dr. A.A. is board-certified in the specialty of internal 
medicine.  Such opinion was based on a review of service and 
post-service records from the claims file and it is supported 
by a rationale, and thus must be considered to be competent 
medical opinion.  In particular, Dr. A.A. disputed any prior 
AIDS diagnosis of the Veteran, based on inadequate, 
rudimentary diagnostic techniques existing in the mid-1980s 
and the absence of known risk factors of the Veteran leading 
to HIV exposure.  He concluded that the Veteran developed an 
immunosuppression as a direct result of in-service dioxin 
exposure.  

Dr. A.A.'s opinion is outweighed by the May 2009 opinion from 
the VA's medical expert, who is noted to be a hospital 
epidemiologist and an associate professor of medicine in the 
field of infectious diseases.  In pertinent part, the VA's 
expert determined that HIV testing in the 1980s was accurate, 
citing studies by medical experts and the Centers for Disease 
Control; that the Veteran's clinical presentation and 
evolution were very consistent with HIV infection and AIDS, 
if not actually a textbook example thereof; that the 
veteran's death was in fact caused by HIV infection and AIDS; 
that Agent Orange could not have resulted in a similar 
illness; and that Agent Orange exposure of the Veteran was 
unlikely to have contributed to his death.  The expert 
pointed to flaws in existing studies reported to have shown a 
relationship between Agent Orange exposure and immune 
deficiency and noted the existence of various other studies 
which failed to demonstrate clinically apparent immune 
deficiency disease in Vietnam veterans.  In addition, he 
canvassed available medical literature and found no reports 
of pneumocystis pneumonia in association with Agent Orange or 
dioxin exposure and no connection to AIDs or AIDS-like 
illness.  The scope and detail of the VA's expert opinion is 
noted by the Board to render it more persuasive than the 
opinion of Dr. A.A. 

With regard to the medical and VA literature provided by the 
appellant relating to exposure to Agent Orange in relation to 
the veteran's cause of death, to include AIDS, the Court has 
held that a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discussed generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  Sacks v. 
West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 
Vet. App. 509 (1998) (medical treatise evidence discussed 
generic relationships with a degree of certainty to establish 
a plausible causality of nexus), and Mattern v. West, 12 Vet. 
App. 222, 228 (1999).  In this case, however, the documents 
generated by VA do not in any way bolster Dr. A.A.'s opinion 
and most of the medical literature cited from the internet 
does not speak to the question of the relationship between 
exposure to dioxin-containing herbicides and 
immunosuppression.  There is but one reference thereto, which 
is anecdotal in nature and is not accompanied by supporting 
clinical studies or citation thereto, as to the personal 
opinion of the author, whose position or background is not 
specified, regarding the occurrence of immune disease 
mimicking AIDS symptoms in Vietnam veterans exposed to dioxin 
in service.  On this basis, the Board must find that the 
medical text evidence submitted by the appellant lacks the 
specificity to the unique facts of this case or adequate 
factual foundation as to render the opinion of Dr. A.A. any 
more persuasive.  Sacks, 11 Vet. App. at 317 (citing 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see also 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

In this instance, the opinion of the VA's medical expert is 
found to be of greater probative value than that of Dr. A.A. 
and the evidence contraindicating entitlement to the benefit 
sought outweighs that evidence supportive of the appellant's 
entitlement.  The VA opinion, rendered by a hospital 
epidemiologist and an associate professor of medicine in the 
field of infectious diseases, is supported by more detail in 
its rationale and far more citation to the medical 
literature.  With respect to the latter, the VA physician's 
references to medical studies and texts were far more 
specific than. Dr. A.A.'s references.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not for application and the claim for service 
connection for the cause of the veteran's death must be 
denied.  38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001). 



ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


